DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. US 2020/0311490 A1) (hereafter referred to as “Lee”).  
	With regard to claim 1, Lee describes obtaining data acquired by a medical imaging system (see Figure 1, elements 100 and 105, and refer for example to paragraphs [0033] and [0041]); normalizing the data (refer for example to paragraph [0047] and [0049], Lee describes a “regularization term” which imposes constraints on the data, this corresponds to applicant’s normalizing the data); de-noising the normalized data utilizing a deep learning-based denoising network (see Figure 1, elements 110, 130 and 170, and refer for example to paragraph [0051]); de-normalizing the de-noised data (see Figure 1, element 120 and refer for example to paragraphs refer for example to paragraph [0047] and [0049], Lee again uses the “regularization term” during the reconstruction which imposes constraints on the data, this corresponds to applicant’s de-normalizing the de-noised data); and generating blended data based on both the data and the de-normalized de-noised data (see Figure 1, element 135 and refer for example to paragraph [0050]).
As to claim 2, Lee describes comprising generating a final reconstructed image from the blended data (refer for example to paragraph [0050]).
In regard to claim 3, Lee describes wherein the data comprises image data (refer for example to paragraph [0031]).
With regard to claim 4, Lee describes wherein the data comprises emission tomography data and magnetic resonance imaging data (refer for example to paragraph [0031]).
As to claim 5, Lee describes wherein the data comprises X-ray data (refer for example to paragraph [0031]).
In regard to claim 6, Lee describes wherein the X-ray data comprises computed tomography (CT) scan data from single-energy CT, dual-energy CT, or multi- energy spectral CT (refer for example to paragraph [0031]).
With regard to claim 7, Lee describes wherein the X-ray data comprises projection data (refer for example to paragraph [0017]).
As to claim 8, Lee describes wherein normalizing the data comprises normalizing post-logarithm projection data (refer for example to paragraph [0045]).
With regard to claim 10, Lee describes wherein generating blended data based on both the data and the de-normalized de-noised data comprises applying weights to the data and the de-normalized de-noised data to determine a respective contribution of the data and the de-normalized de-noised data to the blended data (refer for example to paragraphs [0044] through [0047]).
As to claim 11, Lee describes wherein applying the weights to the data and the de-normalized de-noised data is based on an estimated signal-to-noise ratio of the data, an estimated noise level of the data, or a signal strength in the de-normalized de-noised data (refer for example to paragraphs [0044] through [0047]).
In regard to claim 12, Lee describes wherein generating blended data based on both the data and the de-normalized de-noised data additionally comprises a filtering operation to keep the local mean in the de-normalized de-noised blended data the same as that in the measured data (refer for example to paragraph [0049]).
With regard to claim 13, Lee describes wherein normalizing the data comprises generating and utilizing a noise-reduced version of the data to obtain the normalized data (see Figure 1, elements 110, 130 and 170, and refer to paragraph [0051].
As to claim 14, Lee describes one or more non-transitory computer-readable media encoding one or more processor-executable routines (refer for example to paragraphs [0079], [0089] and [0099]), wherein the one or more routines, when executed by a processor, cause acts to be performed comprising obtaining projection data acquired by a computed tomography (CT) imaging system (see Figure 1, elements 100 and 105, and refer for example to paragraphs [0031], [0033] and [0041]); normalizing the projection data (refer for example to paragraph [0047] and [0049], Lee describes a “regularization term” which imposes constraints on the data, this corresponds to applicant’s normalizing the data); de-noising the normalized projection data utilizing a deep learning-based denoising network (see Figure 1, elements 110, 130 and 170, and refer for example to paragraph [0051]); de-normalizing the de-noised projection data (see Figure 1, element 120 and refer for example to paragraphs refer for example to paragraph [0047] and [0049], Lee again uses the “regularization term” during the reconstruction which imposes constraints on the data, this corresponds to applicant’s de-normalizing the de-noised data); and generating blended projection data based on both the projection data and the de- normalized de-noised projection data (see Figure 1, element 135 and refer for example to paragraph [0050]).
In regard to claim 15, Lee describes wherein the one or more routines, when executed by a processor, cause acts to be performed comprising generating a final reconstructed image from the blended data (see Figure 1, element 135 and refer for example to paragraph [0050]).
With regard to claim 16, Lee describes wherein normalizing the data comprises normalizing post-logarithm projection data (refer for example to paragraph [0045])
In regard to claim 18, Lee describes wherein generating blended projection data based on both the projection data and the de-normalized de-noised projection data comprises applying weights to the projection data and the de- normalized de-noised projection data to determine a respective contribution of the projection data and the de-normalized de-noised projection data to the blended projection data.
With regard to claim 19, Lee describes wherein generating blended projection data based on both the projection data and the de-normalized de-noised projection data additionally comprises a filtering operation to keep the local mean in the de-normalized de-noised blended data the same as that in the measured data (refer for example to paragraphs [0044] through [0047]).
As to claim 20, Lee describes a memory structure encoding one or more processor-executable routines (refer for example to paragraphs [0079], [0089] and [0099]), wherein the routines, when executed cause acts to be performed comprising obtaining pre-logarithm projection data acquired by a computed tomography (CT) imaging system (see Figure 1, elements 100 and 105, and refer for example to paragraphs [0031], [0033] and [0041]); normalizing the pre-logarithm projection data to reduce a dynamic range of the pre- logarithm projection data (refer for example to paragraph [0047] and [0049], Lee describes a “regularization term” which imposes constraints on the data, this corresponds to applicant’s normalizing the data); de-noising the normalized projection data utilizing a deep learning-based denoising network (see Figure 1, elements 110, 130 and 170, and refer for example to paragraph [0051]); de-normalizing the de-noised projection data (see Figure 1, element 120 and refer for example to paragraphs refer for example to paragraph [0047] and [0049], Lee again uses the “regularization term” during the reconstruction which imposes constraints on the data, this corresponds to applicant’s de-normalizing the de-noised data); and generating blended projection data based on both the pre-logarithm projection data and the de-normalized de-noised projection data; and a processing component configured to access and execute the one or more routines encoded by the memory structure (see Figure 1, element 135 and refer for example to paragraph [0050]).


Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang, Elad, Suzuki (‘562) and (‘757), Kohara, Liu (‘474) and (‘686), Goshen, Ye, Chan, and Cao all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 7, 2022